Appeal Dismissed and Memorandum Opinion filed July 2, 2019.




                                         In The

                       Fourteenth Court of Appeals

                                 NO. 14-18-00893-CV

  WILCREST PARK TOWNHOME OWNERS ASSOCIATION, Appellant
                                           V.
             MANUEL MONTOYA D/B/A MRS BUILDERS, Appellee

                      On Appeal from the 113th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-10568

                            MEMORANDUM OPINION
         This is an appeal from a final judgment signed July 9, 2018. Appellant’s brief
was due May 2, 2019. No brief or motion for extension of time to file the brief was
filed.

         On May 16, 2019, the court ordered appellant to file a brief by June 14, 2019.
We cautioned that if appellant failed to comply with our order, we would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or motion
for extension of time to file the brief was filed.
      Therefore, the appeal is DISMISSED.



                                  PER CURIAM



Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2